      Case 4:20-cv-04159 Document 1 Filed on 12/04/20 in TXSD Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 RICHARD SOLAR                                    §
        Plaintiff                                 §
                                                  §
 v.                                               §             CIVIL ACTION NO.4:20-cv-4159
                                                  §
 MALIK DAJOUR JACKSON and                         §
 ENTERPRISE FLEET MANAGEMENT,                     §
 INC.                                             §
        Defendants                                §

                          DEFENDANTS’ NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441, 1446, and 1332, Defendants MALIK DAJOUR JACKSON

(“Removing Defendant A”) and ENTERPRISE FLEET MANAGEMENT, INC. (“Removing

Defendant B”) (together “Removing Defendants”) give notice and remove this case to the United

States District Court for the Southern District of Texas, Houston Division. The grounds for

removal are as follows:

                                           I.
                                  GROUNDS FOR REMOVAL

       1.      Plaintiff Richard Solar (“Plaintiff”) commenced this action by filing Plaintiff’s

Original Petition (“Plaintiff’s Original Petition”) on October 28, 2020 in the 234th Judicial District

Court of Harris County, Texas. The case was docketed as Cause No. 2020-69450 and styled

Richard Solar v. Malik Dajour Jackson and Enterprise Fleet Management. Copies of the

documents that have been filed in the state court file and served on Removing Defendants,

including, Plaintiffs’ Original Petition and Request for Disclosure, Citations, service and proof of

service documentation, Removing Defendants’ Answer to Plaintiff’s Petition, and Plaintiff’s

Notice of Appearance of lead counsel are attached as Exhibit “A”.




DEFENDANTS’ NOTICE OF REMOVAL
       Case 4:20-cv-04159 Document 1 Filed on 12/04/20 in TXSD Page 2 of 5




        2.      Without admitting any facts alleged in Plaintiff’s Original Petition or that Plaintiff’s

Original Petition states any claim for relief, Plaintiff purports to bring claims for negligence and

negligence per se against Defendant Malik Dajour Jackson (Plaintiffs’ Original Petition, Sections

F and G, Exhibit A) and seeks to impose liability on Defendant Enterprise Fleet Management, Inc.

under the doctrine of respondeat superior. (Plaintiffs’ Original Petition, Section D, Exhibit A).

With respect to Removing Defendants, Plaintiff also purports to bring claims for negligence/

negligence per se, pursuant to the doctrine of respondeat superior. (Plaintiffs’ Original Petition,

Section H, Exhibit A).

        3.      Removing Defendants are entitled to remove this action to this Court pursuant to

28 U.S.C. §§ 1332(a) because there is complete diversity of citizenship between the parties: (1)

Plaintiff is a resident of Iberia Parish, Louisiana; (2) Defendant Malik Dajour Jackson is a resident

of Harris County, Texas; and (2) Defendant Enterprise Fleet Management, Inc. is incorporated and

has its principal place of business in the state of Missouri.

        4.      The Fifth Circuit has held that a removing party may establish jurisdiction by a

preponderance of the evidence by demonstrating that it is “facially apparent” from the complaint

that the claim likely exceeds $75,000.00. 1 The removing party may also establish jurisdiction by

setting forth facts that support the requisite finding that the amount in controversy exceeds

$75,000.00. 2 A district court must first examine the complaint to determine whether it is “facially

apparent” that the claims exceed the jurisdictional amount. 3 If it is not facially apparent, the court

may rely on “summary judgment-type” evidence to ascertain the amount in controversy. 4 “Remand




1
  Allen v. R.H. Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
2
  Id.
3
  White v. FCI USA, Inc., 319 F.3d 672, 675 (5th Cir. 2003).
4
  Id.


DEFENDANTS’ NOTICE OF REMOVAL                                                                   PAGE 2
       Case 4:20-cv-04159 Document 1 Filed on 12/04/20 in TXSD Page 3 of 5




is proper only if the plaintiffs have shown it is ‘legally certain that his recovery will not exceed the

amount stated in the state complaint.’” 5

        5.      Plaintiff claims that the alleged negligence outlined in Plaintiff’s Original Petition

caused him to sustain serious injuries and damages. (Plaintiffs’ Original Petition, Sections E,

Paragraph 8, Exhibit A). Plaintiff seeks damages of over $200,000.00 but less than $1,000,000.00

(Plaintiffs’ Original Petition, Section C, Paragraph 5, Exhibit A). Accordingly, Plaintiff asserts

that the amount in controversy exceeds $75,000.00, exclusive of interest and costs, as required

pursuant to 28 U.S.C. § 1332(a).

        6.      Based on the foregoing allegations and in light of the damages that are being sought

in Plaintiff’s Original Petition, there is complete diversity jurisdiction and the amount in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs. Thus, this Court has

diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a) and this matter may be

removed to this Court pursuant to 28 U.S.C. § 1441(a).

        7.      Removal is timely. Removing Defendant A was served with the Summons and

Plaintiff’s Original Petition on November 4, 2020. (Certified Mail Return Receipt, Exhibit A).

Removing Defendant B was served with the Summons and Plaintiff’s Original Petition on

November 5, 2020. (Certified Mail Return Receipt, Exhibit A). Therefore, this removal petition is

timely filed under 28 U.S.C. § 1446(b), because this removal petition has been filed within thirty

(30) days of receipt of Plaintiff’s Original Petition by Removing Defendants and from when

Removing Defendants could ascertain that the case was removable.

        8.      All defendants who have been properly joined and served in the above-referenced

cause consent to the removal of this action in accordance with 28 U.S.C. § 1446(b)(2)(A).


5
 In Re Exxon Chemical Fire, 558 F.3d 378, 387 (5th Cir. 2009) (citing De Aguilar v. Boeing Co., 47 F.3d
1404, 1412 (5th Cir. 1995)).


DEFENDANTS’ NOTICE OF REMOVAL                                                                   PAGE 3
      Case 4:20-cv-04159 Document 1 Filed on 12/04/20 in TXSD Page 4 of 5




       9.      Written notice of the filing of this Notice of Removal shall be filed with the 234th

Judicial District Court of Harris County, Texas and served on all parties pursuant to the provisions

of 28 U.S.C. § 1446(d).

       10.     Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 1441(a)

because the state court where the suit has been pending is in this District.

       11.     Copies of all pleadings, process, orders, and other filings served on Removing

Defendants in the state court suit are attached hereto as Exhibit A, as required by 28 U.S.C.

§ 1446(a).

       12.     Removing Defendants demand a trial by jury.

       13.     Removing Defendants reserve, without admission or waiver of any allegations

and/or claims, all their defenses to Plaintiff’s Original Petition. Nothing set forth herein shall be

construed as a waiver or admission of any allegations or claims.

                                             II
                                         CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendants MALIK DAJOUR JACKSON

and ENTERPRISE FLEET MANAGEMENT, INC. respectfully remove the case pending against

them in the 234th Judicial District Court of Harris County, Texas to the United States District Court

for the Southern District of Texas, Houston Division.

                                                      Respectfully submitted,

                                                      BRENNIG & ASSOCIATES, P.C.

                                              By:     /s/ Charles C. Brennig III
                                                      CHARLES C. BRENNIG III
                                                      Texas State Bar No. 00783719
                                                      Federal Admit No. 15325
                                                      ASHLEY N. VEGA
                                                      Texas State Bar No. 24110478
                                                      Federal Admit No. 3352502
                                                      5555 San Felipe Street, Suite 610


DEFENDANTS’ NOTICE OF REMOVAL                                                                PAGE 4
      Case 4:20-cv-04159 Document 1 Filed on 12/04/20 in TXSD Page 5 of 5




                                                     Houston, TX 77056
                                                     Telephone: (713) 622-5900
                                                     Facsimile: (713) 622-5910
                                                     Email: cbrennig@brenniglaw.com
                                                     Email: avega@brenniglaw.com
                                                     ATTORNEYS FOR DEFENDANTS
                                                     Malik Dajour Jackson and Enterprise Fleet
                                                     Management, Inc.




                                CERTIFICATE OF SERVICE

        I hereby certify that on the December 4, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system which will send notification of such filings to all counsel
of record.

       Joseph K. Jones
       Chinaz Koch
       Sloan Hatcher Perry Runge,
       Robertson, Smith& Jones
       15010 FM 529
       Houston, Texas 77095
       Via Email: houstonservice@sloanfirm.com

       David Hagan
       Micah Satterwhite
       Sloan Hatcher Perry Runge,
       Robertson, Smith& Jones
       101 E. Whaley Street
       Longview, Texas 75601
       Via Email: dhagan@sloanfirm.com
       and msatterwhite@sloanfirm.com

                                                      /s/ Charles C. Brennig III
                                                      CHARLES C. BRENNIG III




DEFENDANTS’ NOTICE OF REMOVAL                                                               PAGE 5
